Exhibit 3

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “PETITIONER’S AND CRIMINAL DEFENDANT’S
MOTION TO CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE
RULE 10(e) (Doc. #215) -- MOTION AND BRIEF / MEMORANDUM OF LAW IN
SUPPORT OF “PETITIONER’S AND CRIMINAL DEFENDANT’S MOTION TO
CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE RULE 10(e)”
(Doc. #215)”

Case 1:123-cr-00435-TDS Document 216-3 Filed 11/08/19 Pane 1 of 6
In the United States District Court
For the Middle District of North Carolina

)
Brian David Hill, )
Petitioner/Defendant )

) Criminal Action No. 1:13-CR-435-1
V. }

) Civil Action No. 1:17-CV-1036

United States of America, )
Respondent/Plaintiff )
)
)

DECLARATION OF STELLA FORINASH IN SUPPORT OF
“PETITIONER’S AND CRIMINAL DEFENDANT’S MOTION TO
CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE
RULE 10(e)”

I, Stella Forinash, declare pursuant to Title 28 U.S.C. § 1746 and subject to the

penalties of perjury, that the following is true and correct:

I was at the hearing on September 12, 2019, at the Winston-Salem Federal
Courthouse, Courtroom 2, and had been present at that hearing while Brian David
Hill had been present with Renorda Pryor (Attorney) for the case of the Supervised

Release Violation.

I had remembered things that were mentioned verbally at the hearing that had not
been inside of the transcript file “09-12-19 USA v. Brian D. HIIl.pdf’ produced by
Court Reporter named Briana Bell. I had concerns about this and had produced this

federal affidavit on what I believed was omitted on the record by error.

Case 1:123-cr-00435-TDS Document 216-3 Filed 11/08/19 Pane ? of 6
This ts what I believe was omitted from the Transcript that should have been part
of that transcript:

Attorney Pryor asked Sgt. Jones if Brian was being obscene, His answer was
“No”. Attorney Pryor asked Sgt. Jones what was in the backpack, and his
answer was something like “camera, watch & his clothes”. We talked about
this on the way home that day, and after we got home, I took notes and sent my
notes in PDF format to one of our friends in email on 9/14/2019. We think it’s
Important to have everything that is in the transcript, and so we paid $388 to get an
accurate copy as soon as possible. This copy was sent to our daughter’s email.
When she sent an email! back asking for corrections, this was denied. We paid for
a double spaced 81 page transcript to be emailed to us within 7 days, and some
very important information is left out that all 4 in our family remember that was
said in court on September 12, 2019. Another part that was left out of this
transcript was when my daughter, Roberta testified about the carbon monoxide and
how Brian was acting & feeling after being exposed to this in Brian’s apartment
for almost a year. She was talking about USA government documents explaining
to Americans about the dangers of carbon monoxide gas exposure short term &
long term health effects, and Brian filed these documents to the court and is on
pacer. Check these document for proof: Case 1:13-cr-00435-TDS Document 181
Filed 07/22/19 Page 1-10 of 10: Document 181-4 Filed 07/22/19 Page 1-6 of 6;
Document 181-5 Filed 07/22/19 Page 1-3 of 3; Document 181-6 Filed 07/22/19
Page 1-5 of 5 and more. It was left out of the transcripts where Anand
Ramaswamy said something like she probably got the information about
carbon monoxide from Wikipedia. It’s real important to correct these 3 items

which should be on the original transcript. Thank you.

Case 1:123-cr-00435-TDS Document 216-3 Filed 11/08/19 Pane 32 of 6
I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 6 2019,

 

Respectfully submitted,

Signed
Stella Forinash

Case 1:123-cr-00435-TDS Document 216-3 Filed 11/08/19 Pane 4of6
 

 

€etak &} A ao ha @ av Grian's Martini... boo 1 ol 6 Sf @ ?
Brian's court case yesterday
a Brian's Martinwilie, \ A caw
Ee : = | Martinsville Police testimony In federal court ba MC
Ce: Roberta Hill ye 1 Pidian waid he get a ene h warren! to beck of Brign's comers Wore, vies © meh
Bcc: Stella Burnette Forinash a 4 Ga thee cement i il te il Nil cl Ve a
is md eth pictares. Hh emer om h
. #{ , Die peclowamam watt thet Metem teded bien thst the quae ie the Beenie gevw hom ite
Hi Eric, hi cemmere p01 fhe card chewed these mui penis am a cape of the moashby repeert bo
a errs te: the gr eleascen -dTaae
Sorry we haven't been keeping in touch, but | want to thank you for G eee a
everything you are and have done to help Brian with his court cases. | » 9. Pelten oad Ot toot ths Hirtam an stations to treet af W alemart whet opened 14
typed something up tonight about yesterday's trial and wanted to share as Sciam amas i sam aes as er i
this with you & Roberta. I'm putting it in PDF file from what happened 3 Wetman a0 the setting wait behind Hews A Mrsiras Kerctewrans /Buthe ary rtrd
yesterday. We're all looking forward to seeing the transcripts. After ee re ca Wek ae Wales eb en emia nein gece ed
reading it, if you have time, we would appreciate your feedback on it. i dos aw sigh “
4) 7, Pelee stereed @ Qigy tems plete of can ported weer thy ire Minkeighe tlt) AM
24 W's dark He siewutd Ihave sned a plots of then parking bet of sight oha® te
Thanks, rd edenithed cet te Bee ated seecbet prt rites epee PBs eh) ees em tie Or gl
e BR Preeruting stern om saplag wanting shent Givien being on the Nich & Willy
. i Teed ebech & = perk whers chidrre po. “onkd vhitiers be on the trad bree
Stella & Ken (Brian's grandparents) Bu sabteight be J AM? Wien firma’s siteras) hed f the paltre wow copam ober
i apg ncheeerrodie hans Wee fant bs tht the Ec dt ihe Fred be eto perk,
ao behing oF Bike radiemg bred thet 2 14 ote Jhores & on phen oquepemees at of
caainelnearandit
tage siren arate ppbenrs \nltperte tick Birt meget re
if. 9 fetes aterers asbed f Bevan was cecum Me seers eas “Se”
ie 8 Phe cteernery sched the pales Wf Grins belt Bie thal be bed “eter” Gases oo

“See”. (Ghercties Bouse’: teed eomkl Me eee =: Eid be ges Erme be
Mivsmdo Might" That geri ema) ethed 9 “Woul qareteen “Wiese Brine todd

Case 1:123-cr-00435-TDS Document 216-3 Filed 11/08/19 Pane 5 of 6
11/5/2019 Yahoo Mail - Brian's court case yesterday

Brian's court case yesterday

From: Ken & Stella (kenstella2007@yahoo.com)

To:  eric@whitestone gitar
Ce: rbhill67@yahoo.com

Bec: kenstella@comcast.net
Date: Saturday, September 14, 2019, 12:03 AM EDT

Hi Eric,

Sorry we haven't been keeping in touch, but | want to thank you for everything you are and have
done to help Brian with his court cases. | typed something up tonight about yesterday's trial and

wanted to share this with you & Roberta. !'m putting it in PDF file from what happened yesterday.

We're all looking forward to seeing the transcripts. After reading it, if you have time, we would
appreciate your feedback on it.

Thanks,

Stella & Ken (Brian's grandparents)

[x] Brian's Martinsville case in the federal court in NC.pdf
Es /04.8kB

Case 1:123-cr-00435-TDS Document 216-3 Filed 11/08/19 Pane 6 of 6

V4
